Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Response to Amendments
	Applicant’s amendments have been considered and have been sufficient to address some of the 112b rejections.  The amendment to claim 1 that specifies that a pass weight is an average travel speed is sufficient to address the 112b rejection in regards to the term “pass weight.”
	The amendment that states “wherein a turning refers to a change of direction at an intersection”, however, is not found to be sufficient to overcome the 112b rejection.  While the amendment does provide more clarity, and removes some of the possible interpretations (the chance that “turning” be a car waiting for a turn to drive is now removed as a possibility), it does not remove all alternative interpretations provided as possible misinterpretations in the previous office action.  A “turning” now must refer to a change of direction at an intersection, but this could be a change in direction of the traffic signal permission signals, or a change in direction of an individual car (making a turn) or a change in direction of general traffic flow.  The examiner suggests that by adding something like “where a turning refers to a change of one or more traffic signals from one guidance indication to another at an intersection” clarity could be added (if this is the intent of the claim). Alternatively, stating that a turning is the traffic guidance indications are changing in such a way to instruct a change in traffic flow could also overcome the rejection.  It appears that a turning refers to a change in traffic signal instructions or general information regarding the flow of traffic, and the language in the claims do not precisely define it.  The interpretation that a turning refer to traffic signals is the most intuitive (will the car arrive at the intersection when the light is green and can drive) but there are elements in the specification such as the comparison of pass weights of links (Pages 8 and 9) that suggest turning probabilities refer to traffic flows.  While there is a correlation between the two, it is difficult to properly examine the case when the precise intention of the claim language is not known.
	It is noted that claim 5 is canceled.
	

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 12 have been considered but are found unpersuasive.  Krijger does not relate specifically to the operation of traffic signals, but to the estimation of travel time of a vehicle by comparing current and historical traffic signal information to an existing calculated route. 
The first argument states that Krijger fails to disclose :
	“determining time spent by the user in passing through the target intersections, according to the request time period, turning guidance indications of the target 
	According to the updated rejection below, Krijger is believed to address this limitation, with the exception of a “preset database”.  More explanation has been provided to explain why it is believed Krijger meets this limitation.
	Krijger determines time of passing through a segment using average speed for that segment and any delays.  According to [0026] an intersection can be a segment.  Delays can be calculated for a requested time period [0081-0082],  turning guidance indications of the target intersections [0071-0079] [0039-0040] [0190], turning probability (of the signals, as is being interpreted) [0048-0057], and preset waiting time for turns [0181-0185], [0216] Fig. 5A-C.  More explanation is provided below in the rejection.  The use of a preset database for these values is considered obvious, as Krijger calculates them on the fly, and it is considered obvious to store information that might be useful later.  Traffic information for 2 PM on a Wednesday in January is likely to be applicable to other 2 PM Wednesdays in January, unless there is a change in circumstances.
	Furthermore, the argument that Krijger fails to teach obtaining an average travel speed as a pass weight is moot as Krijger is not relied upon for this element.  As provided in a previous office action, the concept of using average speed and segment length to determine turning probability was found to be obvious.  However, the examiner notes that the method in which this is done (Comparing pass weights for different segments) might not be obvious if claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1, 5, 11 and 12 the term “preset database of turning probability” is used.  The exact meaning of this term is unclear.  From context, it appears to be a probability of a traffic signal being green, yellow, or red, but this isn’t compounded upon within the claim or specification.  The term will be interpreted as such, but its exact meaning is unknown.
In Claims 1, 11 and 12, the term  “turning” is used.  From context, this appears to refer to time spent to a traffic signal state, but the exact meaning is not described within the claims or specification.  The term will be interpreted as such, but its exact meaning is unknown.
	In Claims 1, 11 and 12, the term “turning guidance indications” is used.  From context, this appears to refer to a traffic signal, but the exact meaning is not described within claims or specification.  The term will be interpreted as such, but the exact meaning is unclear.
	The issue mostly derives from the apparent dissonance between the term “turn” and what the specification seems to describe.  While it could be said that traffic signals “turn” from red to green or that you wait your “turn” at a traffic signal, it would not be said that one is “turning” at an intersection when waiting at a traffic light.  Additionally, when it comes to traffic intersections, it is not common speech to say that the intersection itself “turned” when traffic signals changed from one color to another.  If the claim is supposed to represent the changing of traffic signal colors when it says “turning guidance indications of target intersections”, then the claim language should be revised to specify that a little more clearly.  Unless someone reads the specification in depth and understands it, it is very easy for confusion to occur, as “turning guidance indications” could refer to turn signals on cars, and “waiting time for turning” could specifically refer to the additional time spent by a car when making a left or right turn at an intersection as opposed to going straight.  Additionally, “turning” could refer to general traffic flow at an intersection.  A more precise definition of what is meant by “turning” is required, and what is “turning” when the term is used.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krijger et al (US Pub 2015/0015421 A1), hereafter known as Krijger.

For Claim 1, Krijger teaches A method for processing transit time of a navigation path, wherein the method comprises: ([0080-0081])
obtaining turning guidance indications of target intersections in the navigation path in a current region as requested by a user, and a request time period in which the user requests for navigation, where turning refers to a change of direction at an intersection; ([0080-0081])
determining time spent by the user in passing through the target intersections, according to the request time period, turning guidance indications of the target intersections, a turning probability and the waiting time for respective turnings;   ([0081-0082] “Queue times may be determined using e.g. historical probe vehicle probe data, and may be derived for different time periods in day”, [0071-0079] provides more information on how wait time is predicted from signal changes at the intersections.  “obtaining the data indicative of an expected waiting time for a vehicle arriving at the traffic signal at one or more future times using data indicative of a distribution of the durations of multiple instances of at least one phase of the traffic control signal” At [0039-0040] it is stated this information can be collected so that the information collected about the changes in the traffic signal can be recent or historical. This would qualify as “turning guidance indications of the target intersections” At [0190] it is stated the information can be “live” as well .  [0048-0057] establishes that turning probability is calculated to determine what the likely phase is to be when the vehicle arrives at the intersection.  [0181-0185], [0216], Fig. 5 A-C.  [0185] shows how the total time for a segment can be calculated from travel speed and the delay at the intersection.  In this way, it could be interpreted that time for a user passing through an intersection is calculated by the average speed on the segment with the intersection in addition to the delay created by the intersection.  Additionally, at [0026], an intersection is given as an example of a segment.)
determining the transit time for the user to pass through the navigation path, according to the time spent by the user in passing through road segments in the navigation path and time spent in passing through the target intersections in the navigation path, ([0220], [0081-0082], [0185], [0216])
wherein the step of determining time spent by the user in passing through the target intersections, according to the request time period, turning guidance indications of the target intersections, turning probability and waiting time for respective turnings specifically comprises: 
obtaining turning probabilities of turnings corresponding to turning guidance indications at the target intersections, according to the request time period, turning guidance indications of the target intersections, and turning distributions; Page 2 of 12Application No. 16/325,115Our Ref. No. 631936 Response to OA of 07/16/ 2021 ([0211-0212], [0225], [0041-0045], Figure 3)
determining time spent by the user in passing through the target intersections, according to the turning probabilities corresponding to turnings at the target intersections, and the waiting time for the turnings, ( [0081-0082], [0185], [0216], Figure 5A-5C)
wherein before determining time spent by the user in passing through the target intersections, according to the request time period, turning guidance indications of the target intersections, a turning probability and waiting time for respective turnings, the method further comprises: 
calculating turning probability, ([0211-0212], [0225], [0041-0045], Figure 3))
wherein the calculating of turning probability specifically comprises: ([0132-0140], [0007-0010])
according to historical road condition data of the current region, obtaining an average travel speed of vehicles in the route’s direction in each intersection in along the route  in the route’s time period, as a pass weight in the corresponding direction, ([0191-0203].  Historical data is used to find average speed for the segments of the route for that time period)
for each intersection in the current region in each time period, obtaining a turning probability in each direction of the corresponding intersection, according to the historical data; ([0041-0045], [0051-0055])
determining the respective time periods, signs of the target intersections, turning probabilities in respective directions of the target intersections in a correspondence relationship, and generating the chances of turning probability. ([0211-0212], [0225], [0041-0042], Figure 3 (At [0041-0042] time periods and signs at intersections are stored.  This data is used to create turning probabilities.  The corresponding relationship is known to Krijger.)
Krijger does not teach storing the turning probabilities or the waiting time or their relationships with other values into a preset database or establishing a preset database of probabilities for retrieval in future calculations.
Or to generate the turning probabilities according to a pass weight (average vehicle speed) and length of road segment.
 Or according to historical road condition data of the current region, obtaining an average travel speed of vehicles in each direction of each intersection in the current region in each time period, as a pass weight in the corresponding direction.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date the use of storing the turning probabilities or the waiting time or their relationships with other values into a preset database or establishing a preset database of probabilities for retrieval in future calculations.
It would be obvious because Krijger teaches creating the information and the connections that would go into the database.  Krijger is simply creating the data connections as it is needed for calculations from smaller databases of historical information.  The use of pre-calculating information and storing it for potential future use is known in the art.  Additionally, the amount of information that would need to be stored for every intersection would not be so large that it would be overwhelming and could not be stored on a database.  Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Krijger’s use of calculating traffic signal probabilities for different of days and estimated waiting times at intersections with the obvious teaching of storing this information for retrieval for future use because while it may require an upfront calculation and storage cost, it would reduce calculations that had to be done by a server or computer when finding optimal routes.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to generate the turning probabilities according to a pass weight (average vehicle speed) and length of road segment.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to combine this teaching with Krijger’s intersection analysis methodology because pass weight (vehicle speed) and road segment length up until a light plays a large role in how vehicles must stop or accelerate when a traffic signal changes.  There is a non zero amount of waiting after a light turns green while a driver in the back of the line must wait for the cars in front to begin driving.  There is a delay as the cars begin to move one after another, as the cars in the back do not want to start driving early and hit the one in front.  The velocity the cars are allowed to move at, and the expected end speed would impact this acceleration.  Additionally, if expected historical speed is zero or low for sections leaving the intersection at a certain time, it would imply a traffic block that would make waiting at the first intersection longer.  Similarly, length of road segment also impacts this value.  If the segment is so long that a waiting line cannot be totally cleared before the signal turns red again when there is significant buildup, this delay becomes much more significant.  If the road segment is so long that drivers waiting cannot see the light clearly, this would also cause this problem to be exacerbated.
However, it would be obvious to one of ordinary skill in the art in light of Krijger that according to historical road condition data of the current region, obtaining an average travel speed of vehicles in each direction of each intersection in the current region in each time period, as a pass weight in the corresponding direction.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because vehicle speed would play a large role in how vehicles must stop or accelerate when a traffic signal changes.  There is a non zero amount of waiting after a light turns green while a driver in the back of the line must wait for the cars in front to begin driving.  There is a delay as the cars begin to move one after another, as the cars in the back do not want to start driving early and hit the one in front.  The velocity the cars are allowed to move at, and the expected end speed would impact this acceleration.  Additionally, if expected historical speed is zero or low for sections leaving the intersection at a certain time, it would imply a traffic block that would make waiting at the first intersection longer.  Additionally, it would be obvious to do this for all segments leading into the intersection instead of just the ones along the route because if you were to make a database for the information, it would be desirable to have it for all entrances and not just a certain few.


For Claim 11, Krijger teaches A device, comprising:
One or more processors; ([0016-0017])
A memory; ([0016-0017])
One or more programs stored in the memory and configured to, when executed by said one or more processors, perform: ([0016-0017])
obtaining turning guidance indications of target intersections in the navigation path in a current region as requested by a user, and a request time period in which the user requests for navigation, where turning refers to a change of direction at an intersection; ([0080-0081])
determining time spent by the user in passing through the target intersections, according to the request time period, turning guidance indications of the target intersections, a turning probability and the waiting time for respective turnings;   ([0081-0082] “Queue times may be determined using e.g. historical probe vehicle probe data, and may be derived for different time periods in day”, [0071-0079] provides more information on how wait time is predicted from signal changes at the intersections.  “obtaining the data indicative of an expected waiting time for a vehicle arriving at the traffic signal at one or more future times using data indicative of a distribution of the durations of multiple instances of at least one phase of the traffic control signal” At [0039-0040] it is stated this information can be collected so that the information collected about the changes in the traffic signal can be recent or historical. This would qualify as “turning guidance indications of the target intersections” At [0190] it is stated the information can be “live” as well .  [0048-0057] establishes that turning probability is calculated to determine what the likely phase is to be when the vehicle arrives at the intersection.  [0181-0185], [0216], Fig. 5 A-C.  [0185] shows how the total time for a segment can be calculated from travel speed and the delay at the intersection.  In this way, it could be interpreted that time for a user passing through an intersection is calculated by the average speed on the segment with the intersection in addition to the delay created by the intersection.  Additionally, at [0026], an intersection is given as an example of a segment.)
determining the transit time for the user to pass through the navigation path, according to the time spent by the user in passing through road segments in the navigation path and time spent in passing through the target intersections in the navigation path, ([0220], [0081-0082], [0185], [0216])
wherein the step of determining time spent by the user in passing through the target intersections, according to the request time period, turning guidance indications of the target intersections, turning probability and waiting time for respective turnings specifically comprises: 
obtaining turning probabilities of turnings corresponding to turning guidance indications at the target intersections, according to the request time period, turning guidance indications of the target intersections, and turning distributions; Page 2 of 12Application No. 16/325,115Our Ref. No. 631936 Response to OA of 07/16/ 2021 ([0211-0212], [0225], [0041-0045], Figure 3)
determining time spent by the user in passing through the target intersections, according to the turning probabilities corresponding to turnings at the target intersections, and the waiting time for the turnings, ( [0081-0082], [0185], [0216], Figure 5A-5C)
wherein before determining time spent by the user in passing through the target intersections, according to the request time period, turning guidance indications of the target intersections, a turning probability and waiting time for respective turnings, the method further comprises: 
calculating turning probability, ([0211-0212], [0225], [0041-0045], Figure 3))
wherein the calculating of turning probability specifically comprises: 
according to historical road condition data of the current region, obtaining an average travel speed of vehicles in the route’s direction in each intersection in along the route  in the route’s time period, as a pass weight in the corresponding direction, ([0191-0203].  Historical data is used to find average speed for the segments of the route for that time period)
for each intersection in the current region in each time period, obtaining a turning probability in each direction of the corresponding intersection, according to the historical data; ([0041-0045], [0051-0055])
determining the respective time periods, signs of the target intersections, turning probabilities in respective directions of the target intersections in a correspondence relationship, and generating the chances of turning probability. ([0211-0212], [0225], [0041-0042], Figure 3 (At [0041-0042] time periods and signs at intersections are stored.  This data is used to create turning probabilities.  The corresponding relationship is known to Krijger.)
Krijger does not teach storing the turning probabilities or the waiting time or their relationships with other values into a preset database or establishing a preset database of probabilities for retrieval in future calculations.
Or to generate the turning probabilities according to a pass weight (average vehicle speed) and length of road segment.
Or according to historical road condition data of the current region, obtaining an average travel speed of vehicles in each direction of each intersection in the current region in each time period, as a pass weight in the corresponding direction.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date the use of storing the turning probabilities or the waiting time or their relationships with other values into a preset database or establishing a preset database of probabilities for retrieval in future calculations.
It would be obvious because Krijger teaches creating the information and the connections that would go into the database.  Krijger is simply creating the data connections as it is needed for calculations from smaller databases of historical information.  The use of pre-calculating information and storing it for potential future use is known in the art.  Additionally, the amount of information that would need to be stored for every intersection would not be so large that it would be overwhelming and could not be stored on a database.  Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Krijger’s use of calculating traffic signal probabilities for different of days and estimated waiting times at intersections with the obvious teaching of storing this information for retrieval for future use because while it may require an upfront calculation and storage cost, it would reduce calculations that had to be done by a server or computer when finding optimal routes.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to generate the turning probabilities according to a pass weight (average vehicle speed) and length of road segment.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to combine this teaching with Krijger’s intersection analysis methodology because pass weight (vehicle speed) and road segment length up until a light plays a large role in how vehicles must stop or accelerate when a traffic signal changes.  There is a non zero amount of waiting after a light turns green while a driver in the back of the line must wait for the cars in front to begin driving.  There is a delay as the cars begin to move one after another, as the cars in the back do not want to start driving early and hit the one in front.  The velocity the cars are allowed to move at, and the expected end speed would impact this acceleration.  Additionally, if expected historical speed is zero or low for sections leaving the intersection at a certain time, it would imply a traffic block that would make waiting at the first intersection longer.  Similarly, length of road segment also impacts this value.  If the segment is so long that a waiting line cannot be totally cleared before the signal turns red again when there is significant buildup, this delay becomes much more significant.  If the road segment is so long that drivers waiting cannot see the light clearly, this would also cause this problem to be exacerbated.
However, it would be obvious to one of ordinary skill in the art in light of Krijger that according to historical road condition data of the current region, obtaining an average travel speed of vehicles in each direction of each intersection in the current region in each time period, as a pass weight in the corresponding direction.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because vehicle speed would play a large role in how vehicles must stop or accelerate when a traffic signal changes.  There is a non zero amount of waiting after a light turns green while a driver in the back of the line must wait for the cars in front to begin driving.  There is a delay as the cars begin to move one after another, as the cars in the back do not want to start driving early and hit the one in front.  The velocity the cars are allowed to move at, and the expected end speed would impact this acceleration.  Additionally, if expected historical speed is zero or low for sections leaving the intersection at a certain time, it would imply a traffic block that would make waiting at the first intersection longer.  Additionally, it would be obvious to do this for all segments leading into the intersection instead of just the ones along the route because if you were to make a database for the information, it would be desirable to have it for all entrances and not just a certain few.

For Claim 12, Krijger teaches A computer storage medium encoded with a computer program, the program, when executed by one or more computers, enabling said one or more computers to execute the following operations: ([0016-0017], [0080-0081])
obtaining turning guidance indications of target intersections in the navigation path in a current region as requested by a user, and a request time period in which the user requests for navigation, where turning refers to a change of direction at an intersection; ([0080-0081])
determining time spent by the user in passing through the target intersections, according to the request time period, turning guidance indications of the target intersections, a turning probability and the waiting time for respective turnings;  ([0081-0082] “Queue times may be determined using e.g. historical probe vehicle probe data, and may be derived for different time periods in day”, [0071-0079] provides more information on how wait time is predicted from signal changes at the intersections.  “obtaining the data indicative of an expected waiting time for a vehicle arriving at the traffic signal at one or more future times using data indicative of a distribution of the durations of multiple instances of at least one phase of the traffic control signal” At [0039-0040] it is stated this information can be collected so that the information collected about the changes in the traffic signal can be recent or historical. This would qualify as “turning guidance indications of the target intersections” At [0190] it is stated the information can be “live” as well.  [0048-0057] establishes that turning probability is calculated to determine what the likely phase is to be when the vehicle arrives at the intersection.  [0181-0185], [0216], Fig. 5 A-C.  [0185] shows how the total time for a segment can be calculated from travel speed and the delay at the intersection.  In this way, it could be interpreted that time for a user passing through an intersection is calculated by the average speed on the segment with the intersection in addition to the delay created by the intersection.  Additionally, at [0026], an intersection is given as an example of a segment.)
determining the transit time for the user to pass through the navigation path, according to the time spent by the user in passing through road segments in the navigation path and time spent in passing through the target intersections in the navigation path, ([0220], [0081-0082], [0185], [0216])
wherein the step of determining time spent by the user in passing through the target intersections, according to the request time period, turning guidance indications of the target intersections, turning probability and waiting time for respective turnings specifically comprises: 
obtaining turning probabilities of turnings corresponding to turning guidance indications at the target intersections, according to the request time period, turning guidance indications of the target intersections, and turning distributions; Page 2 of 12Application No. 16/325,115Our Ref. No. 631936 Response to OA of 07/16/ 2021 ([0211-0212], [0225], [0041-0045], Figure 3)
determining time spent by the user in passing through the target intersections, according to the turning probabilities corresponding to turnings at the target intersections, and the waiting time for the turnings, ( [0081-0082], [0185], [0216], Figure 5A-5C)
wherein before determining time spent by the user in passing through the target intersections, according to the request time period, turning guidance indications of the target intersections, a turning probability and waiting time for respective turnings, the method further comprises: 
calculating turning probability, ([0211-0212], [0225], [0041-0045], Figure 3))
wherein the calculating of turning probability specifically comprises: ([0132-0140], [0007-0010])
according to historical road condition data of the current region, obtaining an average travel speed of vehicles in the route’s direction in each intersection in along the route  in the route’s time period, as a pass weight in the corresponding direction, ([0191-0203].  Historical data is used to find average speed for the segments of the route for that time period)
for each intersection in the current region in each time period, obtaining a turning probability in each direction of the corresponding intersection, according to the historical data; ([0041-0045], [0051-0055])
determining the respective time periods, signs of the target intersections, turning probabilities in respective directions of the target intersections in a correspondence relationship, and generating the chances of turning probability. ([0211-0212], [0225], [0041-0042], Figure 3 (At [0041-0042] time periods and signs at intersections are stored.  This data is used to create turning probabilities.  The corresponding relationship is known to Krijger.)
Krijger does not teach storing the turning probabilities or the waiting time or their relationships with other values into a preset database or establishing a preset database of probabilities for retrieval in future calculations.
Or to generate the turning probabilities according to a pass weight (average vehicle speed) and length of road segment.
Or according to historical road condition data of the current region, obtaining an average travel speed of vehicles in each direction of each intersection in the current region in each time period, as a pass weight in the corresponding direction.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date the use of storing the turning probabilities or the waiting time or their relationships with other values into a preset database or establishing a preset database of probabilities for retrieval in future calculations.
It would be obvious because Krijger teaches creating the information and the connections that would go into the database.  Krijger is simply creating the data connections as it is needed for calculations from smaller databases of historical information.  The use of pre-calculating information and storing it for potential future use is known in the art.  Additionally, the amount of information that would need to be stored for every intersection would not be so large that it would be overwhelming and could not be stored on a database.  Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Krijger’s use of calculating traffic signal probabilities for different of days and estimated waiting times at intersections with the obvious teaching of storing this information for retrieval for future use because while it may require an upfront calculation and storage cost, it would reduce calculations that had to be done by a server or computer when finding optimal routes.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to generate the turning probabilities according to a pass weight (average vehicle speed) and length of road segment.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to combine this teaching with Krijger’s intersection analysis methodology because pass weight (vehicle speed) and road segment length up until a light plays a large role in how vehicles must stop or accelerate when a traffic signal changes.  There is a non zero amount of waiting after a light turns green while a driver in the back of the line must wait for the cars in front to begin driving.  There is a delay as the cars begin to move one after another, as the cars in the back do not want to start driving early and hit the one in front.  The velocity the cars are allowed to move at, and the expected end speed would impact this acceleration.  Additionally, if expected historical speed is zero or low for sections leaving the intersection at a certain time, it would imply a traffic block that would make waiting at the first intersection longer.  Similarly, length of road segment also impacts this value.  If the segment is so long that a waiting line cannot be totally cleared before the signal turns red again when there is significant buildup, this delay becomes much more significant.  If the road segment is so long that drivers waiting cannot see the light clearly, this would also cause this problem to be exacerbated.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to generate the turning probabilities according to a pass weight (average vehicle speed) and length of road segment.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because pass weight (vehicle speed) and road segment length up until a light plays a large role in how vehicles must stop or accelerate when a traffic signal changes.  There is a non zero amount of waiting after a light turns green while a driver in the back of the line must wait for the cars in front to begin driving.  There is a delay as the cars begin to move one after another, as the cars in the back do not want to start driving early and hit the one in front.  The velocity the cars are allowed to move at, and the expected end speed would impact this acceleration.  Additionally, if expected historical speed is zero or low for sections leaving the intersection at a certain time, it would imply a traffic block that would make waiting at the first intersection longer.  Similarly, length of road segment also impacts this value.  If the segment is so long that a waiting line cannot be totally cleared before the signal turns red again when there is significant buildup, this delay becomes much more significant.  If the road segment is so long that drivers waiting cannot see the light clearly, this would also cause this problem to be exacerbated.
However, it would be obvious to one of ordinary skill in the art in light of Krijger that according to historical road condition data of the current region, obtaining an average travel speed of vehicles in each direction of each intersection in the current region in each time period, as a pass weight in the corresponding direction.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because vehicle speed would play a large role in how vehicles must stop or accelerate when a traffic signal changes.  There is a non zero amount of waiting after a light turns green while a driver in the back of the line must wait for the cars in front to begin driving.  There is a delay as the cars begin to move one after another, as the cars in the back do not want to start driving early and hit the one in front.  The velocity the cars are allowed to move at, and the expected end speed would impact this acceleration.  Additionally, if expected historical speed is zero or low for sections leaving the intersection at a certain time, it would imply a traffic block that would make waiting at the first intersection longer.  Additionally, it would be obvious to do this for all segments leading into the intersection instead of just the ones along the route because if you were to make a database for the information, it would be desirable to have it for all entrances and not just a certain few.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hopkins et al (US Pub 2008/0252484 A1) relates to calculating turning probabilities.
Gearhart et al (US Pub 2008/0252484 A1) relates to pathfinding in regards to navigating intersections.
Rubin et al (US Pub 8520695 B1) relates to calculating traffic results from traffic cycles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./Examiner, Art Unit 3664       
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664